Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “a second conveying portion configured to convey upward the toner conveyed by the first conveying portion… having a second screw … the second conveying passage forming member having a connecting port being connected to the first conveying passage forming member, the second rotation shaft of the second screw overlapping with the first rotation shaft of the first screw viewed in a direction of a rotational axial line of the first rotation shaft, wherein the first conveying space of the first conveying portion includes a first region, and a second region that is closer to the connecting port than the first region in a toner conveying direction of the first screw, wherein a cross-sectional area of the first conveying space orthogonal to the direction of the rotation axial line in the second region is smaller than the cross-sectional area of the first conveying space orthogonal to the direction of the rotational axial line in the first region” in combination with the remaining claim elements as set forth in claims 1-17.
Prior art does not disclose or suggest the claimed “a second conveying portion configured to convey the toner conveyed by the first conveying portion … having a second screw … the second conveying passage forming member having a connecting port being connected to the first conveying passage forming member, the second rotation shaft of the second screw overlapping with the first rotation shaft of the first screw when viewed in a direction of a rotational axial line of the first rotation shaft, wherein the first conveying space of the first conveying portion includes a first region, and a second region that is closer to the connecting port than the first region in a toner conveying direction of the first screw, wherein a cross-sectional area of the first conveying space orthogonal to the direction of the rotation axial line in the second region is smaller than a cross-sectional area of the first conveying space orthogonal to the direction of the rotation axial line in the first region” in combination with the remaining claim elements as set forth in claims 18-20.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamada et al. (US 10,156,811) teach a toner conveying apparatus with a first conveying portion and a second conveying portion; however the second conveying portion does not convey the toner upward and the second rotation shaft does not overlap with the first rotation shaft when viewed along the axial direction of the first rotation shaft.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
11/23/2021